PER CURIAM.
Joseph Lewis Pullen, Sr., appeals the district court’s order denying his motion to correct sentence and his request for appointment of counsel. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United, States v. Pullen, No. CR-01-133 (E.D.Va. July 1, 2003). We deny Pullen’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED